  Case 11-22208       Doc 19     Filed 01/28/20 Entered 01/28/20 09:36:48          Desc Main
                                   Document     Page 1 of 6



                    IN THE UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

IN RE:

            Eduardo Garcia and Julia Escamilla     Case No.: 11-22208

                                                   Judge: Jack B. Schmetterer


                                                   Chapter: 7

                                     , Debtor(s)

                                     NOTICE OF MOTION

TO:      See Attached Service List

PLEASE TAKE NOTICE that on Tuesday February 4, 2020, at 10:00 a.m., or as soon
thereafter as counsel may be heard, I will appear before the Honorable Jack B. Schmetterer,
Bankruptcy Judge, or any other judge sitting in his stead, in Room 682, the courtroom usually
occupied by him, in the United States Courthouse, 219 S. Dearborn, Chicago, Illinois and
then and there present Debtors’ Motion to Re-Open to Amend Schedules, a copy of which
is attached hereto, at which time and place you may appear if you see fit.

                                                     /s/ Salvador J. Lopez
Salvador J. Lopez
ARDC # 6298522
Robson & Lopez LLC
180 W. Washington, Suite 700
Chicago, IL 60602
(312) 523-2021

                                CERTIFICATE OF SERVICE

I hereby certify that the foregoing Notice and the attached Motion or Document(s) were filed
with the court on January 28, 2020, and that the persons indicated by an asterisk (*) are
registrants with the Court’s CM/ECF system and have, pursuant to Fed. R. Bankr. P. 7005 and
9036, and §II.B.2 of the Court’s Administrative Procedures waived the right to receive notice of
hearings and service of documents by personal service or first class mail in this case and
consented to receive notice and service electronically; and that all other persons listed above
and/or in the attached service list, were served by first class mail, on January 28, 2020.

                                                     /s/ Salvador J. Lopez
 Case 11-22208    Doc 19   Filed 01/28/20 Entered 01/28/20 09:36:48   Desc Main
                             Document     Page 2 of 6



                                  SERVICE LIST

*Andrew J Maxwell, Esq.
maxwelllawchicago@yahoo.com, amaxwell@ecf.epiqsystems.com;
trustee@maxwellandpotts.com; cjcapo@maxwellandpotts.com;
marchfirst_trustee@hotmail.com

*Patrick Layng
219 S. Dearborn
Room 873
Chicago, IL 60604
USTPRegional11.ES.ECF@usdoj.gov



SEE CONTINUATION PAGES FOR ADDITIONAL PARTIES SERVED
                  Case 11-22208           Doc 19     Filed 01/28/20         Entered 01/28/20 09:36:48     Desc Main
Label Matrix for local noticing                    AtlasDocument
                                                         Acquisitions LLC Page 3 of 6          U.S. Bankruptcy Court
0752-1                                             294 Union St.                               Eastern Division
Case 11-22208                                      Hackensack, NJ 07601-4303                   219 S Dearborn
Northern District of Illinois                                                                  7th Floor
Eastern Division                                                                               Chicago, IL 60604-1702
Fri Jan 24 18:16:11 CST 2020
AFNI, Inc.                                         America’s Servicing Company                 (p)AMERICAN HONDA FINANCE
404 Brock Dr.                                      P.O. Box 10328                              P O BOX 168088
P.O. Box 3517                                      Des Moines, IA 50306-0328                   IRVING TX 75016-8088
Bloomington, IL 61702-3517


Asset Acceptance LLC                               Associated Recovery Systems                 Beta Finance
PO Box 2036                                        PO Box 469046                               P.O. Box 660232
Warren, MI 48090-2036                              Escondido, CA 92046-9046                    Indianapolis, IN 46266-0232



Carolyn Bronke Wind DDS                            Direct Buy of Tinley Park                   Diversified Adjustment
507 S. LaGrange Road                               18400 S. 76th Ave. Suite B                  600 Coon Rapids Blvd NW
La Grange, IL 60525-5605                           Tinley Park, IL 60477-6286                  Coon Rapids, MN 55433-5549



E R Solutions, Inc.                                Enhanced Recovery Corporation               First USA, NA
P.O. Box 9004                                      8014 Bayberry Rd                            P.O. Box 15298
Renton, WA 98057-9004                              Jacksonville, FL 32256-7412                 Wilmington, DE 19850-5298



Freedman Anselmo Lindberg & Rappe                  GEMB/Sams Club DC                           HFC
1807 West Diehl Road, Suite 333                    PO Box 981400                               P.O. Box 3425
P.O. Box 3228                                      El Paso, TX 79998-1400                      Buffalo, NY 14240-3425
Naperville, IL 60566-3228


HSBC/Guitar                                        J.C. Chistensen and Associates, Inc         Jesus Gamboa
2700 Sanders Rd                                    P.O. Box 519                                5606 W. Cermak Road
Prospect Heights, IL 60070-2701                    Sauk Rapids, MN 56379-0519                  Cicero, IL 60804-2219



Kohl’s/Chase                                       LVNV Funding LLC                            MiraMed Revenue Group
N56 W 17000 Ridgewood Dr                           PO Box 740281                               Dept 77304
Menomonee Falls, WI 53051-5660                     Houston, TX 77274-0281                      P.O. Box 77000
                                                                                               Detroit, MI 48277-0304


(p)NATIONWIDE CREDIT AND COLLECTION INC            Richard J. Boudreau & Associates            Sanjay S. Jutla, Esq.
ATTN BOB BECK                                      5 Industrial Way                            55 E. Jackson, 16th Floor
815 COMMERCE DR                                    Salem, NH 03079-4866                        Chicago, IL 60604-4466
SUITE - 270
OAK BROOK IL 60523-8852

Sears/CBSD                                         (p)SPRINT NEXTEL CORRESPONDENCE             THD/CBSD
P.O. Box 6189                                      ATTN BANKRUPTCY DEPT                        PO Box 6497
Sioux Falls, SD 57117-6189                         PO BOX 7949                                 Sioux Falls, SD 57117-6497
                                                   OVERLAND PARK KS 66207-0949
                  Case 11-22208           Doc 19       Filed 01/28/20              Entered 01/28/20 09:36:48         Desc Main
Transworld Systems, Inc.                             UnitedDocument
                                                            Collection Bureau,Page
                                                                               Inc. 4 of 6                Andrew J Maxwell ESQ
Collection Agency                                    5620 Southwyck Blvd.                                 Maxwell Law Group LLC.
1375 East Woodfiedl Rd., Suite #110                  Toledo, OH 43614-1501                                3010 N. California Ave.
Schaumburg, IL 60173-5423                                                                                 chicago, il 60618-7090


Eduardo Garcia                                       John A Rottier                                       Julia Escamilla
407 Beach Ave                                        Katz Law Office                                      407 Beach Ave
La Grange Park, IL 60526-5713                        4105 W. 26th St                                      La Grange Park, IL 60526-5713
                                                     Chicago, IL 60623-4313


Patrick S Layng
Office of the U.S. Trustee, Region 11
219 S Dearborn St
Room 873
Chicago, IL 60604-2027



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


American Honda Finance                               Nationwide Credit & Collection, Inc                  Sprint
2170 Point Blvd                                      815 Commerce Drive, Suite 100                        P.O. Box 4191
Suite 100                                            Oak Brook, IL 60523                                  Carol Stream, IL 60197
Elgin, IL 60123




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Atlas Acquisitions LLC                            End of Label Matrix
294 Union St.                                        Mailable recipients      36
Hackensack, NJ 07601-4303                            Bypassed recipients       1
                                                     Total                    37
  Case 11-22208          Doc 19    Filed 01/28/20 Entered 01/28/20 09:36:48            Desc Main
                                     Document     Page 5 of 6



                      IN THE UNITED STATES BANKRUPTCY COURT
                   NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

IN RE:

              Eduardo Garcia and Julia Escamilla      Case No.: 11-22208

                                                      Judge: Jack B. Schmetterer


                                                      Chapter: 7

                                        , Debtor(s)

                  MOTION TO RE-OPEN CASE TO AMEND SCHEDULES

         NOW COME Debtors, Eduardo Garcia and Julia Escamilla (“Debtors”), and in support

of their Motion to re-open and amend schedules, state as follows:

         1.       Debtors filed this Chapter 7 Bankruptcy on May 26, 2011.

         2.       Debtor’s received an order of discharge in this case on September 7, 2011.

         3.       Debtors recently learned of a previously unknown asset, a claim against Wells

Fargo Bank, N.A.

         4.       Since Debtors were unaware of this asset at the time they filed their bankruptcy,

they did not disclose it in their bankruptcy petition and schedules.

         5.       Debtors now wish to re-open their bankruptcy case and amend their schedules to

disclose the newly discovered asset.

WHEREFORE, Debtors requests that this Honorable Court grant the motion and enter an order:

   A. Re-opening their Chapter 7 Bankruptcy Case allowing them to amend their schedules;

   B. Any other relief that is just and proper.

                                                               Respectfully submitted,

                                                               /s/ Salvador J. Lopez
                                                               Attorney for Debtor
 Case 11-22208     Doc 19      Filed 01/28/20 Entered 01/28/20 09:36:48   Desc Main
                                 Document     Page 6 of 6



Salvador J. Lopez
ARDC # 6298522
Robson & Lopez LLC
180 W. Washington, Suite 700
Chicago IL, 60602
(312) 523-2021
